DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 12/28/2021 have been fully considered. Applicant argues that:
The claims recite a practical application since they recite an improvement over previous systems by allowing for the selection of meals in order to remain within the required range of the nutritional criteria. 
The health metrics received by the computing devices improve the patient’s experience by minimizing inputs thus providing a practical application. 
The claims recite significantly more than the abstract idea since they recite unconventional steps of generating a personalized meal box and considering aggregate nutritional criteria. 
Regarding A, the limitation that Applicant is arguing is directed toward the amendment and is also part of the abstract idea. Under step 2A of the analysis the additional elements identified amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification. 
Regarding B, as discussed in the rejection, receiving a health metric is an additional element which amounts to mere data-gathering steps and therefore cannot be a practical application. (See MPEP 2106.05(g) - Symantec, 838 F.3d at 1321). 
Regarding C, as discussed in the updated rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification. 
Rejection Under 103
Applicant's arguments filed 12/28/2021 have been fully considered. Applicant argues that:
The prior art does not teach the amended features of the independent claims.
The dependent claims are also allowable since the prior art does not cure the deficiencies of the independent claims.
Regarding A, the argument is directed toward the amendment and is therefore moot. However, Husain is used to teach the amended features of the amended independent claims. See the updated rejection for further clarification.
Regarding B, this argument is moot in light of the amendment and as discussed in “Regarding A” the independent claims are rejected in light of Husain. Therefore, the dependent claims are also rejected due to their dependency on the independent claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10, 20 are drawn to a method for personalized meal plans based on nutritional and treatment needs, which is within the four statutory categories (i.e. process). Claims 11-19 are drawn to a system for personalized meal plans based on nutritional and treatment needs, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claim 1 and 20) recites: 
A system, comprising: 
a processor; and 
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: 

receiving, at the computing system, information from a patient computing device corresponding to a request for a meal box; 
categorizing the patient into a nutritional needs category based, at least in part, on the at least one health metric, the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; 
accessing an external data store storing nutritional information associated with a plurality of meals; 
based on nutritional information associated with the plurality of meals, determining a list of meals from the plurality of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria of the first nutritional needs category; 
providing the list of meals to the patient computing device; 
receiving, at the computing system, from the patient computing device, a selection of a first meal from the list of meals; 
based on the selection of the first meal, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box;
based on the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device by removing from the list of meals the at least one unselected meal;
receiving, at the computing system, from the patient computing device, a selection of a second meal from the updated list of meals;
based, at least in part, on receiving the selection of the first and second meals, providing  information corresponding to the first and second selected meals to a meal box fulfillment center computing device; and 
receiving, at the computing system, a meal box fulfillment confirmation message from the meal box fulfillment center computing device, the confirmation message including the information corresponding to the first and second selected meals and an estimated shipment time of the meal box containing the first and second selected meals.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, the limitations of the claim encompass following rules for customizing and delivering meal plans to patients based on their nutritional needs. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-19 reciting particular aspects of customized meal plans, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 11 (and substantially similar with independent claim 1 and 20) recites: 
A system, comprising: 
a processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, at a computing system, at least one health metric associated with a patient; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
receiving, at the computing system, information from a patient computing device corresponding to a request for a meal box; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
categorizing the patient into a nutritional needs category based, at least in part, on the at least one health metric, the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; 
accessing an external data store storing nutritional information associated with a plurality of meals; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
based on nutritional information associated with the plurality of meals, determining a list of meals from the plurality of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria of the first nutritional needs category; 
providing the list of meals to the patient computing device; 
receiving, at the computing system(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), from the patient computing device, a selection of a first meal from the list of meals; 
based on the selection of the first meal, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box;
based on the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device by removing from the list of meals the at least one unselected meal;
receiving, at the computing system, from the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a selection of a second meal from the updated list of meals;
based, at least in part, on receiving the selection of the first and second meals, providing  information corresponding to the first and second selected meals to a meal box fulfillment center computing device; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, at the computing system(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a meal box fulfillment confirmation message from the meal box fulfillment center computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the confirmation message including the information corresponding to the first and second selected meals and an estimated shipment time of the meal box containing the first and second selected meals.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0064]-[0065], [0063], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving health metrics and receiving information from a patient amounts to selecting a particular data source or type of data to be manipulated, and reciting accessing and storing information in the external data store amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 and 12-19 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-9 and 12-19 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-10 and 12-19 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec[0064]-[0065], [0063]); receiving health metrics and receiving information from a patient, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; accessing the external data store storing nutritional information associated with the meals, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2013/0304492) in view of Husain et al. (Dec. 2011, “Application of Data Mining Techniques in a Personalized Diet Recommendation System for Cancer Patients”) in view of Falcone et al. (US 2015/0088779). 
Regarding claim 1, Hermann discloses a method, comprising: 
receiving, at a computing system, at least one health metric associated with a patient; (Hermann [0021] discloses the computer 14 is programmed to execute a meal plan customization program 18, which causes the web server 16 to display a series of windows (not shown) in a browser window (not shown) on a computer monitor 20 of a remote workstation 22 [0025] disclose the process 36 begins at block 38 whereupon the user is prompted to input data regarding the patient, such as age, gender, height, and weight at block 40… the user is prompted to provide information regarding the chemotherapy treatment plan, such as type of chemotherapy agents, treatment schedule, and dosage)
receiving, at the computing system, information from a patient computing device corresponding to a request for a meal box; (Hermann [0024] discloses a user is prompted to input patient physiological information and chemotherapy treatment information whereupon the program 18 identifies the daily nutritional needs of the patients and a list of food items that are believed to mitigate the effects of the chemotherapy treatment or otherwise improve the patient's 
categorizing the patient into a nutritional needs category based, at least in part, on the at least one health metric (Hermann [0025] discloses the process 36 begins at block 38 whereupon the user is prompted to input data regarding the patient, such as age, gender, height, and weight at block 40. From this information, the program 18 identifies the patient's nutritional needs at block 42, such as daily caloric intake [0033] discloses a patient taking Tamoxifen should not consume soy and most soy-based products; a patient who is preparing for a first round of chemotherapy may require additional antioxidant support in the form of a supplement or foods rich in antioxidants; a patient with esophageal cancer may require a bland, soft food diet; a patient with preexisting diabetes may have sugars restricted; a patient who is allergic to nuts will have products made on equipment that process nuts eliminated; etc.)
determining a list of meals from the plurality of meals (Hermann [0033] discloses that after all required patient information is entered, the program compares the data input against a database containing dietary recommendations. The algorithm generates a recommended meal plan customized to the individual patient based on the input. [0034] discloses the meal plan preferably incorporates a number of ready-to-eat meals, as well as a number of easy-to-prepare meals requiring the addition of a minimum of ingredients, and a minimum of time and effort to prepare. Fresh produce is also incorporated in the meal plan, as are "signature" or proprietary food items such as a day-of-chemo nutrition bar, an anti-nausea snack mix, teas formulated to combat specific side-effects, and others)
providing the list of meals to the patient computing device; (Hermann [0014] discloses it is a further object of the invention to automatically generate and display a list of foods and corresponding serving size on a computer screen and allow a user, such as a patient, to navigate through the list to select foods for a customized meal plan [0035] discloses the program then requests a patient's meal plan choices)
receiving, at the computing system, from the patient computing device, a selection of a first meal from the list of meals; (Hermann Fig. 2 and corresponding text; [0014] discloses it is a further object of the invention to automatically generate and display a list of foods and 
based, at least in part, on receiving the first selection of the first and second meals, providing information corresponding to the first and second selected meals to a meal box fulfillment center computing device; and (Hermann [0038] discloses the meal plan is then fulfilled in one or more stages by a service provider. In a first preferred stage, the service provider is at a first assembly location and receives the meal plan order after the patient's order has been placed online and payment has been verified [0025] discloses the user selecting food items {meals} from a suggested list [0036] discloses that meals for the meal plan can be selected for a number of days, weeks, or longer {construed as selecting a first and second meal in order to make up the meal plan})
Hermann does not appear to teach the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; accessing an external data store storing nutritional information associated with a plurality of meals; based on the nutritional information associated with the plurality of meals, determining a list of meals from the plurality of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria; based on the selection of the first meal, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box; based on the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device by removing from the list of meals the at least one unselected meal; receiving, at the computing system, from the patient computing device, a selection of a second meal from the updated list of meals; receiving, at the computing system, a meal box fulfillment confirmation 
the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; (Husain Fig. 3 and corresponding text; Pg. 242 col. 2 sec. “C. Menu Construction Module” teaches having a diet menu with multiple meals that must meet a certain nutritional value for the entire menu {the entire nutritional value of the whole menu is construed to be analogous to the aggregate nutritional criteria of the meal box})
accessing an external data store storing nutritional information associated with a plurality of meals; (Husain Fig. 3 and corresponding text; Pg. 242 col. 2 sec. “C. Menu Construction Module” teaches selecting dishes from the database as illustrated in Fig. 3 and a number of dishes can be selected to make up the menu)
based on the nutritional information associated with the plurality of meals, determining a list of meals from the plurality of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria (Husain Fig. 3 and corresponding text; Pg. 242 col. 2 sec. “C. Menu Construction Module” teaches having a diet menu with multiple meals that must meet a certain nutritional value for the entire menu. If the menu does not meet the nutritional value then a replacement meal is picked to fix the nutritional value problem of the menu)
based on the selection of the first meal, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box; (Husain Fig. 3 and corresponding text; Pg. 242 col. 2 sec. “C. Menu Construction Module” teaches that the menu falls short or exceeds the nutrition value; Pg. 243 col. 1 sec. “D. Menu Adaptation Module” teaches providing a list of alternative dishes for the user and the substitute options are similar to the component chosen for substitution and also no irrelevant dishes are displayed)
based on the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an 
receiving, at the computing system, from the patient computing device, a selection of a second meal from the updated list of meals; (Husain Pg. 243 col. 1 sec. “D. Menu Adaptation Module” teaches providing a list of alternative dishes for the user that they select; pg. 243 col. 1 para. 1 teaches once the user accepts the menu it is stored in the computer database)
“Diet no only plays an important role in causing cancers, it also has a significant effect on patient recovery.” Husain pg. 239, sec. I. “Introduction”, para. 2. “The different treatments have different side-effects, including diarrhea, constipation and nausea. These side-effects obviously affect the patient’s appetite and eating habits. Thus, it is important to carefully monitor the patient’s food intake to ensure the maximum recovery effect.” Husain pg. 240, sec. II. A. “Cancer”, para, 2. 
Therefore, It would have been obvious to one of ordinary skill in the art of personalized meal recommendation systems and data processing, before the effective filing date of the claimed invention, to modify Hermann to incorporate the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; accessing an external data store storing nutritional information associated with a plurality of meals; based on the nutritional information associated with the plurality of meals, determining a list of meals from the plurality of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria; based on the selection of the first meal, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box; based on the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to 
Hermann-Husain does not appear to teach receiving, at the computing system, a meal box fulfillment confirmation message from the meal box fulfillment center computing device, the confirmation message including the information corresponding to the selected meals and an estimated shipment time of the meal box containing the selected meals. However, Falcone teaches it is old and well-known in the art of food delivery services and data processing wherein:
receiving, at the computing system, a meal box fulfillment confirmation message from the meal box fulfillment center computing device, the confirmation message including the information corresponding to the first and second selected meals and an estimated shipment time of the meal box containing the first and second selected meals. (Falcone [0051] teaches the intelligent system providing notifications to customers about their food orders {analogized as first and second meals}. The customers are sent a text, email, or call to notify them of when the food will be ready for the customer [0097] teaches the Interactive communicator module 208 is used to initiate, receive, and/or confirm customer requests, negotiate alternative delivery times, provide customer request status updates, contact potential customers to stimulate additional requests, and any other communication between the platform 201 and the customers)
“The invention enables more efficient management of a company's supply-demand relationship, unit costs, and return on investment. Example embodiments are directed to an inter-related, customer-company management process for a food delivery business. A process on an intelligent, processor-based platform provides an improved end-to-end customer experience, for example, by reducing wait times and using convenient payment options so that customer does not need to handle money.” See Falcone Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art of food delivery services and data processing, before the effective filing date of the claimed invention, to modify Hermann-Husain, 
Regarding claim 2, Hermann-Husain-Falcone teaches the method of claim 1, and Hermann further discloses wherein the nutritional needs category is a first nutritional needs category, the method further comprising: receiving, at the computing system, at least one updated health metric after the patient has consumed at least one selected meal in the meal box; and categorizing the patient into a second nutritional needs category based, at least in part, on the at least one updated health metric. (Hermann [0010] The invention further allows the patient or caregiver to revise the meal plan as the dietary needs change across the span of treatment [0013] It is yet another object of the invention to allow the patient, caregiver, or physician to make changes to the patient's profile based on changes in the cancer, chemotherapy treatment, or other medical/health related condition of the patient, and to revise the meal plan accordingly. {changes to the chemo treatment is construed as the updated health metric} [0028] The user is then prompted to provide updated information at block 62 regarding any changes in patient data, such as weight, changes in cancer information, such as stage, and changes in any food allergies or intolerances [0033] discloses a patient taking Tamoxifen should not consume soy and most soy-based products; a patient who is preparing for a first round of chemotherapy may require additional antioxidant support in the form of a supplement or foods rich in antioxidants; a patient with esophageal cancer may require a bland, soft food diet; a patient with preexisting diabetes may have sugars restricted; a patient who is allergic to nuts will have products made on equipment that process nuts eliminated; etc.). 
Regarding claim 3, Hermann-Husain-Falcone teaches the method of claim 2 and the aggregate nutritional criteria, Hermann further discloses wherein nutritional criteria associated with the second nutritional needs category is different than the nutritional criteria associated first nutritional needs category. (Hermann [0010] The invention further allows the patient or caregiver to revise the meal plan as the dietary needs change across the span of treatment [0028] The user is then prompted to provide updated information at block 62 regarding any changes in patient data, such as weight, changes in cancer 
Regarding claim 4, Hermann-Husain-Falcone teaches the method of claim 1, and Hermann further discloses wherein the at least one health metric is based, at least in part, on received prescription data associated with the patient. (Hermann [0002] The present invention relates generally to coordinating the nutritional needs of a patient based on an affliction of the patient and, more particularly, to a method and system for developing and delivering a customized therapeutic meal plan program for a patient that is designed to ease the side effects of chemotherapy, introduce cancer inhibiting foods, and improve general nutrition for cancer patients [0004] As a result of this widespread reaction to chemotherapy, some oncologists are increasingly encouraging their patients to limit intake of certain types of food and emphasizing the benefits of other types of foods).
Regarding claim 5, Hermann-Husain-Falcone teaches the method of claim 1, and Hermann further discloses wherein the at least one health metric comprises at least one disease state, age, gender, race, ethnicity, height, and weight. (Hermann [0025] disclose the process 36 begins at block 38 whereupon the user is prompted to input data regarding the patient, such as age, gender, height, and weight at block 40… the user is prompted to provide information regarding the chemotherapy treatment plan, such as type of chemotherapy agents, treatment schedule, and dosage). 
Regarding claim 6, Hermann-Husain-Falcone teaches the method of claim 5, and Hermann further discloses wherein the disease state is one or more of cardiovascular disease, Coronary disease, atrial fibrillation, heart failure, dyslipidemia, cardio metabolic disease, metabolic disease, type I diabetes, type II diabetes, obesity, hypertension, rheumatoid arthritis, osteoarthritis, orthopedic diseases, endocrine diseases, renal diseases, cancer, gut dysfunction, immune diseases, auto-immune diseases, genetic diseases, inflammatory diseases, gastrointestinal diseases, neurological diseases, urological diseases, cancers, pulmonary diseases, and dermatological diseases. (Hermann [0025] disclose the 
Regarding claim 7, Hermann-Husain-Falcone teaches the method of claim 1, and Hermann further discloses wherein the list of meals is based, at least in part, on a combination of a determined geographic location of the patient and the information corresponding to the request for the meal box. (Hermann [0039] The service provider preferably prepares, sorts and coordinates the foods called for in the patient's meal plan in a way that will increase the patient's ability to access, prepare, and eat the foods {construed as the patient being able to access foods in the location of the patient and basing the meal plan off of that to make such access easier}).
Regarding claim 8, Hermann-Husain-Falcone teaches the method of claim 1, and Falcone further teaches wherein the information corresponding to the request for the meal box comprises a selection of at least one of delivery to a delivery address or pick- up from an authorized pick-up location. (Falcone [0122] teaches the customer may request to pick up their order at a location that is not their home or business location).
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Falcone teaches a system, comprising: a processor; and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations (Falcone [0085] teaches FIG. 1 is a high level block diagram illustrating a system 100 for providing intelligent processor-based platform and luncheon sub-process for food delivery truck operators according to one embodiment. A software or firmware application runs on a processor 101, which may be any logic circuitry configured to execute software code or program instructions). The combination of above mentioned references was discussed in the rejection of claim 1, and incorporated herein. 
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 13
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 2, and, as such, is rejected for similar reasons as given above. Additionally, Hermann further discloses a third party computing device not associated with the patient; receiving information from a third party; (Hermann [0010] discloses the invention further allows the patient or caregiver to revise the meal plan as the dietary needs change across the span of treatment). 
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann-Husain-Falcone in view of Neumann (US 10861076). 
Regarding claim 9, Hermann-Husain-Falcone teaches the method of claim 1, but does not appear to teach receiving, at the computing system, a consumption message indicating the patient has consumed at least one meal from the meal box, the consumption message comprising a date and a time of consumption for the at least one meal. However, Neumann teaches it is old and well-known in the art of food delivery services and data processing wherein:
receiving, at the computing system, a consumption message indicating the patient has consumed at least one meal from the meal box, the consumption message comprising a date and a time of consumption for the at least one meal (Neumann Col. 4 Ln. 44-46 Computing device 104 is configured to receive from a remote device an element of a user refreshment record 124. Col. 4 Ln. 61-63 An element of a user refreshment record 124 may contain a timestamp, indicating the day and/or time that a user consumed a particular meal).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Hermann-Husain-Falcone, as modified above, to incorporate receiving, at the computing system, a consumption message indicating the patient has consumed at least one meal from the meal box, the consumption message comprising a date and a time of consumption for the at least one meal as taught by Neumann. Receiving a notification that the meal was consumed allows for analysis of what was consumed in order to revise the plan. 
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons as given above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann-Husain-Falcone in view of Griswold (April 6, 2018 “This meal plan is paid for by medical insurance”).
Regarding claim 10, Hermann-Husain-Falcone teaches the method of claim 1, but does not appear to teach providing a report to an insurance coverage provider, wherein the report comprises a cost associated with the meal box. However, Griswold teaches it is old and well-known in the art of healthcare data process to: 
provide a report to an insurance coverage provider, wherein the report comprises a cost associated with the meal box (Griswold pg. 2 teaches providing customized meals for customers who qualify for insurance coverage and since they have insurance they don’t have to pay for the service which costs $69 for a six month plan or $99 for a 12 month plan. Additionally, PlateJoy submits claims to insurers when they have reached a health related milestone {the claim is construed as reporting the cost associated with the meals}). 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Hermann-Husain-Falcone, as modified above, to incorporate providing a report to an insurance coverage provider, wherein the report comprises a cost associated with the meal box as taught by Griswold. Submitting coverage for the meal plan from insurance helps to maintain the patient’s health and prioritize successful outcomes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686